DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 6-11, 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hildreth (US Pub No. 2006/0177103).
Claim 1, Hildreth discloses an information processing apparatus comprising: a memory storing instructions; and at least one hardware processor configured to execute the instructions to implement: detecting a moving object using a sensor and determines a first direction from the sensor toward the moving object (par [0044-0045] “in an optical flow field 340. As the camera 200 rotates about the Y-axis 220 in the direction shown by a vector 330, stationary objects captured in a series of images appear to be moving in the direction indicated by the optical flow vectors shown in the optical flow field 340”); controlling a first camera to perform imaging while moving an optical axis direction of the first camera along the first direction (par [0046-0047] ” in an optical flow field 360. As the camera 200 rotates about the Z-axis 230 in the counterclockwise direction shown by a vector 350, stationary objects captured in a series of images appear to be moving in the clockwise direction indicated by the optical”); and detecting the moving object from a first captured image generated by the first camera (par [0047-0048] “captured in a series of images appear to be moving to the right in the direction indicated by the optical flow vectors shown in the optical flow field 430. As shown by the difference in magnitude of the flow vectors present in optical flow field 430, objects closer to the camera 200 appear to move a greater distance than objects further from the camera 200”). 
Claim 2, Hildreth further discloses the information processing apparatus according to claim 1, wherein the second detection unit handles the moving object detected from the earliest generated first captured image among the first captured images from which the moving object is detected, as the moving object detected by the sensor (par [0048]). 
Claim 3, Hildreth further discloses the information processing apparatus according to claim 1, wherein the sensor is a second camera of which a focal length is shorter than that of the first camera, and wherein the first detection unit detects the moving object by performing image analysis on a captured image generated by the second camera (par [0048]). 
Claim 6, Hildreth further discloses the information processing apparatus according to claim 1, wherein the control unit decides an initial position of an imaging direction of the first camera based on a size of the moving object detected by the sensor, and moves the imaging direction of the first camera from the initial position along the first direction (par [0049, 0072]). 
Claim 7, Hildreth further discloses the information processing apparatus according to claim 1, wherein the control unit sets a focal length of the first camera, thereby positioning a focal point of the first camera on the first direction (par [0047]). 
Claim 8, Hildreth further discloses the information processing apparatus according to claim 1, wherein the first detection unit repeatedly determines the first direction, and wherein, if the first direction is newly determined when the optical axis direction of the first camera is moved along the first direction, the control unit moves the optical axis direction of the first camera along the newly determined first direction (par [0046-0047]). 
Claim 9, Hildreth further discloses the information processing apparatus according to claim 1, an output unit that outputs the first captured image in which the moving object is detected (par [0047]). 
Claim 10, Hildreth further discloses the information processing apparatus according to claim 1, further comprising: a computing unit that computes a three-dimensional position of the moving object based on the first direction and the optical axis direction of the first camera when the moving object is detected (par [0046-0047]). 
Claim 11, the claim is rejected for the same reasons as set forth in claim 1.
Claim 21, Hildreth further discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute the control method according to claim 11 (par [0097]).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646